 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    PETER STROJNIK, SR.,                               Case No. 1:19-cv-01196-LJO-BAM
 8                       Plaintiff,                      ORDER TO RECAPTION CASE AND
                                                         CONTINUE INITIAL SCHEDULING
 9           v.                                          CONFERENCE
10    1309 WEST SHAW, LLC, dba San
      Joaquin Hotel,
11
                         Defendant.
12

13          Plaintiff Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se, filed the instant action against
14   Morning View Hotels, Inc., dba San Joaquin Hotel, on August 30, 2019, alleging violations of the
15   Americans with Disabilities Act (“ADA”) and state law. (Doc. No. 1.) On September 4, 2019,
16   the Court issued an order setting a Mandatory Scheduling Conference for December 3, 2019.
17   (Doc. No. 3.) On October 18, 2019, Plaintiff filed an amended complaint which named 1309
18   West Shaw, LLC, dba San Joaquin Hotel (“Defendant”) as the sole defendant. (Doc. No. 6.)
19   Morning View Hotels, Inc., dba San Joaquin Hotel was not named in the amended complaint and
20   the caption of the amended complaint stated that it was filed in order to change the identified
21   defendant only. (Id.)
22          On December 3, 2019, at the Mandatory Scheduling Conference, Plaintiff informed the
23   Court that Defendant had been served with the summons and complaint and Plaintiff had recently
24   been contacted by counsel for Defendant. However, Defendant had not yet appeared in the case
25   and the parties had not had sufficient time to prepare for the Scheduling Conference. Plaintiff
26   therefore requested a continuance of the Scheduling Conference.
27   ///
28
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED:

 2          1.      The caption should reflect that this action proceeds only against Defendant 1309

 3   West Shaw, LLC, dba San Joaquin Hotel and no longer proceeds against any other defendant.

 4   The caption for this case shall be as reflected above, and the docket shall be corrected

 5   accordingly;

 6          2.      The Initial Scheduling Conference is CONTINUED to January 14, 2020 at 10:00

 7   AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. A JOINT

 8   Scheduling Conference Report, carefully prepared and executed, shall be filed in full compliance

 9   with the requirements set forth in the Order Setting Mandatory Scheduling Conference (Doc. No.

10   3) at least one (1) full week prior to the Scheduling Conference, and a copy shall be e-mailed, in

11   word format, to bamorders@caed.uscourts.gov. The parties are encouraged to appear at the

12   conference by telephone and may do so with each party using the following dial-in number and

13   access code: dial-in number 1-877-411-9748; access code 3190866. If the parties file a notice of

14   settlement pursuant to Local Rule 160 prior to the conference, then the conference will be

15   vacated. However, if the parties are unable to reach a settlement of the action, then the conference

16   will proceed; and

17          3.      Plaintiff is ordered to serve a copy of this order on Defendant and file proof of

18   such service with the Court.

19
     IT IS SO ORDERED.
20
21      Dated:      December 3, 2019                          /s/ Barbara    A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
